931 So. 2d 250 (2006)
Jammie FEATHERSTONE, Appellant,
v.
James S. McCRANIE, Jennifer L. Holman, Chase Manhattan Mortgage Company, John and Jane Doe, 1-30, and Warren Wilson Cook of First National Land Title Company, Crestview Florida, Appellees.
No. 1D06-0247.
District Court of Appeal of Florida, First District.
June 16, 2006.
Jammie Featherstone, pro se, Appellant.
Susan A. Woolf, Pensacola, for Appellee Chase Manhattan Mortgage Company; Steven R. Griffin, Pensacola, for Appellees James S. McCranie and Jennifer L. Holman.
PER CURIAM.
Upon consideration of the appellant's response to the Court's order of May 5, 2006, the Court has determined that it lacks jurisdiction to review the orders on appeal.
The appellant's notice of appeal, which was filed in the lower tribunal on January 10, 2006, failed to timely invoke the Court's jurisdiction to review either the April 18, 2005, order or the December 7, 2005, order. Although the appellant served her notice of appeal within 30 days, Florida Rule of Appellate Procedure 9.110(b) requires that the notice be filed within 30 days. Furthermore, the Court also lacks jurisdiction to review the lower tribunal's January 9, 2006, order. The order is a non-appealable interlocutory order on a motion for leave to amend the counterclaim. See Villareal v. Craig, 813 So. 2d 984 (Fla. 1st DCA 2002)(holding that order on a motion for leave to amend a complaint is not an appealable order). Accordingly, the appeal is hereby dismissed for lack of jurisdiction. In light of the dismissal, all pending motions are denied as moot.
BENTON, POLSTON, and THOMAS, JJ., concur.